675 S.E.2d 247 (2009)
GUILFORD
v.
MARRIOTT INTERNATIONAL, INC.
No. A09A0767.
Court of Appeals of Georgia.
March 6, 2009.
Bonita B. Guilford, pro se.
*248 Adorno & Yoss, Kenneth W. Muhammad, Roxann S. Smithers, Atlanta, for appellee.
BLACKBURN, Presiding Judge.
In this tort action alleging negligence, plaintiff Bonita Balkcom Guilford appeals the summary judgment awarded to defendant Marriott International, Inc. Acting pro se, Guilford has submitted a one-and-one-half-page appellant's brief consisting in its entirety of nine sentences that are subdivided into seven separately numbered paragraphs; Guilford apparently intends the seven paragraphs to serve as seven enumerations of error. Because these enumerations are not supported in the brief by citation of authority or argument, nor by specific reference to the record or transcript, we deem the enumerations abandoned. Accordingly, we affirm.
Similar to the appellant's brief in Gardner v. State,[1] Guilford's brief does not comport with Court of Appeals Rule 25(a)(1), as it does not "contain a succinct and accurate statement of the proceedings below and the material facts relevant to the appeal," nor does it state "the method by which each enumeration of error was preserved for consideration" on appeal. Furthermore, contrary to Court of Appeals Rule 25(c)(2), none of Guilford's seven enumerated errors is supported by citations to the record or argument, and only one is followed by a citation of authority. See Gardner, supra, 289 Ga. App. at 360, 657 S.E.2d 288.
We recognize that Guilford is acting pro se; nevertheless, "that status does not relieve [her] of the obligation to comply with the substantive and procedural requirements of the law, including the rules of this [C]ourt." Simon v. City of Atlanta.[2] Our Rule 25(c)(2)(i) expressly requires that "[e]ach enumerated error shall be supported in the brief by specific reference to the record or transcript. In the absence of such reference, the Court will not search for or consider such enumeration." (Emphasis supplied.) "It is not the function of this [C]ourt to cull the record on behalf of a party in search of instances of error. The burden is upon the party alleging error to show it affirmatively in the record." (Punctuation omitted.) Cronin v. Homesales, Inc.[3] See Simon, supra, 287 Ga.App. at 120(1), 650 S.E.2d 783. See generally Dixon v. MARTA[4] ("appellate judges should not be expected to take pilgrimages into records in search of error without the compass of citation and argument") (punctuation omitted). Accordingly, because none of Guilford's enumerations is supported by a single reference to the record (which comprises over 1,000 pages), these enumerations present nothing for consideration. See Studard v. Dept. of Transp.[5] Compare Paden v. Rudd[6] (where record was small, we exercised our discretion to consider enumerations lacking citations to record).
Moreover, with the exception of the seventh enumeration of error, none of the enumerations is supported by either citation of authority or argument, and these six enumerations are therefore deemed abandoned under Court of Appeals Rule 25(c)(2). See Jacobs v. Chatham County, Ga.;[7]Hills v. State.[8] The seventh enumeration is simply an assertion of error followed by a single citation to a foreign case. "An assertion of error followed by a case citation is not legal argument[, which requires,] at a minimum, a discussion of the appropriate law as applied to the relevant facts." (Punctuation omitted; emphasis in original.) Time Warner Entertainment *249 Co. v. Six Flags Over Ga.[9] See Higgins v. State.[10] Without such argument, this seventh enumeration is also deemed abandoned. See Time Warner Entertainment Co., supra, 254 Ga.App. at 605(3)(a), 563 S.E.2d 178.
For these reasons, we deem all of Guilford's enumerations abandoned. See Kappelmeier v. Household Realty Corp.[11] Accordingly, we affirm the judgment of the trial court.
Judgment affirmed.
ADAMS and DOYLE, JJ., concur.
NOTES
[1]  Gardner v. State, 289 Ga.App. 359, 359-360, 657 S.E.2d 288 (2008).
[2]  Simon v. City of Atlanta, 287 Ga.App. 119, 120(1), 650 S.E.2d 783 (2007).
[3]  Cronin v. Homesales, Inc., 296 Ga.App. 293, 294, 674 S.E.2d 35 (2009).
[4]  Dixon v. MARTA, 242 Ga.App. 262, 266(4), 529 S.E.2d 398 (2000).
[5]  Studard v. Dept. of Transp., 219 Ga.App. 643, 646(3), 466 S.E.2d 236 (1995).
[6]  Paden v. Rudd, 294 Ga.App. 603, 604(1), 669 S.E.2d 548 (2008).
[7]  Jacobs v. Chatham County, Ga., 295 Ga.App. 74, 77(3), 670 S.E.2d 885 (2008).
[8]  Hills v. State, 291 Ga.App. 873, 874, 663 S.E.2d 265 (2008).
[9]  Time Warner Entertainment Co. v. Six Flags Over Ga., 254 Ga.App. 598, 605(3)(a), 563 S.E.2d 178 (2002).
[10]  Higgins v. State, 251 Ga.App. 175, 178(3), n. 3, 554 S.E.2d 212 (2001).
[11]  Kappelmeier v. Household Realty Corp., 276 Ga.App. 575, 576(2), 623 S.E.2d 752 (2005).